Title: To Alexander Hamilton from Jeremiah Olney, 25 August 1788
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, 25th. Augt. 1788
Dear Sir
Since I had the Honor to address you 23rd. Inst. on the Subject of——; I have had the pleasure of a Full Conversation with Mr. A. He is Zealous in the matter and assures me he will go forward in one of the New York Packets by the last of this Week. I have wrote Mr. H. on the Subject and Warmly urged the Necessity of his going on with his Colleague Mr. A. and have made him an offer of a Draught for 60 Dollars on Colo. Hall, which Mr. A. Sayes will be Sufficient as he himself is not in want. I have hopes that Mr. H. will be prevailed on to go, if not I will Immediately See one of the other Delegates and push the matter with him. I hope you will be able to Keep the Question off untill we are Represented.
I am with Sincear Esteem Sir Your Obed. Hume. Servt.
Jereh. Olney
Colo. A. Hamilton
